Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 10-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Embodiment shown in figs. 7A and 7B of the original disclosure teach claimed features “the plurality of pads of the contact material each having an inner portion [114a/118a] with an inner portion contact resistance and an outer portion [114b and 114c/118b and 118c] surrounding the inner portion, the outer portion having an outer portion contact resistance greater than the inner portion contact resistance” (claims 1,13,18).  Claimed features “the plurality of 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3,6,7,12-15,17,18,20-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al (PG Pub 2008/0246047 A1) and Kadan et al (WO/2010/024375), English translation can be found in US PG Pub 2011/0156065 A1.
Regarding claim 1, Hsu teaches a solid state lighting ("SSL") device, comprising: an SSL structure having a first semiconductor material (42, fig. 6), a second semiconductor material (44) spaced apart from the first semiconductor material, and an active region (43) between the first and second semiconductor materials; a first contact (47) on the first semiconductor material; and a second contact on the second semiconductor material, the second contact including a conductive material (56) encapsulating a plurality of pads of a contact material, the plurality of pads of the contact material being sized (fig. 6) to spatially modulate a current density of the SSL structure, the plurality of pads of the contact material each having an inner conductive portion (ohmic contact 55, for example gold, Au, paragraph [0016]) with an inner portion contact resistance and an outer portion (schottky contact 59, paragraph [0039]) surrounding the inner conductive portion.
Hsu does not teach the outer portion to be a conductive portion.
Hsu teaches the outer portion to be a Schottky contact (Schottky contact 59, paragraph [0039]).
In the same field of endeavor, Kadan teaches a Schottky contact can be made of a conductive material such as titanium (Schottky contact 18 made of Ti, paragraphs [0064][0074][0075]).
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the Schottky contact 59 in Hsu a conductive portion by the reasoning of simple substituting one known element, titanium contact, for another dielectric contact, to perform the function of a Schottky contact, by the reasoning set forth in KSR: See MPEP 2143 B under” Simple Substitution of One Known Element for Another To Obtain Predictable Results” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Hsu does not teach the outer portion having an outer portion contact resistance greater than the inner portion contact resistance.  
Kadan teaches a Schottky contact has contact resistance greater than that of an ohmic contact (paragraph [0063]).
Thus, it is inherent in Hsu’s device that the outer portion having an outer portion contact resistance greater than the inner portion contact resistance.
Regarding claim 2, Hsu teaches the SSL device of claim 1 wherein the plurality of pads of the contact material extend partially from the second semiconductor material into the conductive material (fig. 6).  
Regarding claim 3, Hsu teaches the SSL device of claim 1 wherein the plurality of pads of the contact material extend completely from the second semiconductor material to a conductive surface of the conductive material (fig. 6).
Regarding claim 6, Hsu teaches the SSL device of claim 1 wherein the plurality of pads of the contact material individually have a shape different than others in different regions of the SSL structure (59 and 55, fig. 6).  
Regarding claim 7, Hsu teaches the SSL device of claim 1 wherein the plurality of pads of the contact material individually have a geometric profile different than others in different regions of the SSL structure (fig. 6).  
Regarding claim 12, Hsu teaches the SSL device of claim 1 wherein the current density of the SSL structure is determined at least partially based on a target current density profile in the SSL structure (paragraphs [0007][0009][0013]).  
Regarding claim 13, Hsu in view of Kadan teaches (see claim 1) a method of forming a solid state lighting ("SSL") device, comprising: -3-150456154.1Application No. 16/132,831Attorney Docket No. 010829-9007.US03Client Reference No. 2010-0118.03/USforming an SSL structure on a substrate material, the SSL structure having a first semiconductor material, a second semiconductor material spaced apart from the first semiconductor material, and an active region between the first and second semiconductor materials; forming a first contact on the first semiconductor material; and forming a second contact on the second semiconductor material, the second contact including a conductive material encapsulating a plurality of pads of a contact material, the plurality of pads of the contact material being sized to spatially modulate a current density of the SSL structure, the plurality of pads of the contact material each having an inner conductive portion with an inner portion contact resistance and an outer conductive portion surrounding the inner conductive portion, the outer conductive portion having an outer portion contact resistance greater than the inner portion contact resistance.  
Regarding claim 14, Hsu teaches the method of claim 13 wherein the plurality of pads of the contact material extend partially from the second semiconductor material into the conductive material (fig. 6).  
Regarding claim 15, Hsu teaches the method of claim 13 wherein the plurality of pads of the contact material extend completely from the second semiconductor material to a conductive surface of the conductive material (fig. 6).
Regarding claim 17, Hsu teaches the method of claim 13 further comprising determining the current density of the SSL structure at least partially based on a target current density profile in the SSL structure (paragraphs [0007][0009][0013]).  
Regarding claim 18, Hsu in view of Kadan teaches (see claim 1) a solid state lighting ("SSL") device, comprising:-4- 150456154.1Application No. 16/132,831Attorney Docket No. 010829-9007.US03Client Reference No. 2010-0118.03/USan SSL structure having a first semiconductor material, a second semiconductor material spaced apart from the first semiconductor material, and an active region between the first and second semiconductor materials; a first contact on the first semiconductor material; and a second contact on the second semiconductor material, the second contact including a conductive material encapsulating a plurality of pads of a contact material, the plurality of pads of the contact material being shaped to spatially modulate a current density of the SSL structure, the plurality of pads of the contact material each having an inner conductive portion with an inner portion contact resistance and an outer conductive portion surrounding the inner conductive portion, the outer conductive portion having an outer portion contact resistance greater than the inner portion contact resistance.  
Regarding claim 20, Hsu teaches the SSL device of claim 18 wherein the plurality of pads of the contact material individually have a size different than others in different regions of the SSL structure (55 and 59, fig. 6).  
Regarding claim 21, Hsu teaches the SSL device of claim 1, wherein the plurality of pads include a first pad (55 or 59 closest to 47, fig. 6) having a first lateral dimension and a second pad (59 or 55 furthest from 47) having a second lateral dimension, and wherein a first lateral distance between the first pad and the first contact is smaller than a second distance between the second pad and the first contact, and wherein the first lateral dimension is greater than the second lateral dimension.  
Regarding claim 22, Hsu teaches the SSL device of claim 1, wherein the contact material includes at least one of copper (Cu), aluminum (Al), silver (Ag) (paragraph [0016]), gold (Au), or platinum (Pt).  
Regarding claim 23, Hsu teaches the method of claim 13, wherein the plurality of pads include a first pad (55 or 59 closest to 47, fig. 6) having a first lateral dimension and a second pad (59 or 55 furthest from 47) having a second lateral -5-150456154.1Application No. 16/132,831Attorney Docket No. 010829-9007.US03Client Reference No. 2010-0118.03/USdimension, and wherein a first lateral distance between the first pad and the first contact is smaller than a second distance between the second pad and the first contact, and wherein the first lateral dimension is greater than the second lateral dimension.  
Regarding claim 24, Hsu teaches the method of claim 13, wherein the contact material includes at least one of copper (Cu), aluminum (Al), silver (Ag) (paragraph [0016]), gold (Au), or platinum (Pt).  
Regarding claim 25, Hsu teaches the SSL device of claim 18, wherein the plurality of pads include a first pad (55 or 59 closest to 47, fig. 6) having a first lateral dimension and a second pad (59 or 55 furthest from 47) having a second lateral dimension, and wherein a first lateral distance between the first pad and the first contact is smaller than a second distance between the second pad and the first contact, and wherein the first lateral dimension is greater than the second lateral dimension.  
Regarding claim 26, Hsu teaches the SSL device of claim 18, wherein the contact material includes at least one of copper (Cu), aluminum (Al), silver (Ag) (paragraph [0016]), gold (Au), or platinum (Pt).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu et al (PG Pub 2008/0246047 A1) and Kadan et al (WO/2010/024375), English translation can be found in US PG Pub 2011/0156065 A1, as applied to claim 1 above, and further in view of Yoo (PG Pub 2003/0077847 A1) and Kim et al (PG Pub 2007/0269913 A1).
Regarding claim 10, Hsu teaches the SSL device of claim 1 wherein: the second contact is laterally spaced apart from the first contact (fig. 6).
Hsu does not teach the first semiconductor material includes a gallium nitride ("GaN") material; the second semiconductor material includes a GlaN material; and the active region includes multiple quantum wells ("MQWs").
In the same field of endeavor, Yoo teaches the first semiconductor material includes a gallium nitride ("GaN") material (140, fig. 3D); the second semiconductor material includes an GaN material (180); and the active region includes at least one of a bulk indium gallium nitride ("InGaN") material, an InGaN single quantum well ("SQW") (160, paragraph [0043]), and GaN/InGaN multiple quantum wells ("MQWs"), for the benefit of providing green/blue LEDs (paragraph [0043]).
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the first semiconductor material includes a gallium nitride ("GaN") material; the second semiconductor material includes a GlaN material; and the active region includes multiple quantum wells ("MQWs"), and the active region to include at least one of a bulk indium gallium nitride ("InGaN") material, an InGaN single quantum well ("SQW"), and GaN/InGaN multiple quantum wells ("MQWs"), for the benefit of providing green/blue LEDs.
Hsu does not teach the first material to be a p type and the second material to be an n-type.
In the same field of endeavor, Kim teaches the conductive types of the layers in the LED can be reverse (paragraph [0041]).
Thus, it would have been obvious to the skilled in the art at the time of the invention to make the active region to make first material to be a p type and the second material to be an n-type since they are obvious alternatives.
Response to Arguments
Applicant's arguments filed June 23, 2021 have been fully considered but they are not persuasive. Applicants point to paragraph [0043] of the specification, which teaches "specific embodiments of the technology have been described herein for purposes of illustration, but that various modifications may be made without deviating from the disclosure. In addition, many of the elements of one embodiment may be combined with other embodiments in addition to or in lieu of the elements of the other embodiments", for support to overcome the 112, first paragraph rejection.  Examiner disagrees that such broad and general statements in paragraph [0043] are specific enough to teach the skilled in the art the device in claims 1, 13, or 18.
Applicants further argue that (last paragraph, page 8, remarks)
Hsu discloses an ohmic contact layer 55 apparently interspersed with a layer of dielectric material 59. As conceded by the Office Action, Hsu does not teach an outer portion to be a conductive material. This is not surprising, as the recited purposes for the dielectric material 59 are reliant upon it not being a conductor.

	In response, Hsu teaches suggests to use either a material with Schottky contact characteristics or a dielectric material for layer 59.  see paragraph [0039]:
	 the materials with Schottky contact characteristics or the dielectric material 59 of the 
	 insulated-metal semiconductor, for example, metal oxides, semiconductor oxides, 
 plasma-processed semiconductor materials, or metal nitrides
The skilled in the art would have recognized that a Schottky contact was conductive.  Unlikely an ohmic contact, a Schottky contact conducts current in a nonlinear fashion.  See fig. 9 and paragraph [0089] of Nakamura (PG Pub 2001/0055887 A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899